IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 98-20542
                          (Summary Calendar)



AMADO A. SOTO, ET AL.,

                                           Plaintiffs,

JUAN ENRIQUEZ,

                                          Plaintiff-Appellant,

versus

H.H. COFFIELD, Chairman,Texas Board of
Corrections at Rockdale, Texas; ET AL.,

                                           Defendants,

W.J. ESTELLE, Director, Texas Department of Corrections;
LESTER BEAIRD, Warden, Darrington Unit, Rosharon, Texas;
CHARLES AVERY, JR.; H.H. COFFIELD, Former Chairman of the
Texas Board of Corrections; JAMES MARVIN WINDHAM, Former
Chairman of the Texas Board of Corrections; RAYMOND
PROCUNIER, Former Chairman of the Texas Department of
Corrections; O.O. MCCOTTER, Former Director of the Texas
Department of Corrections; JAMES A. COLLINS, Director,
Texas Department of Criminal Justice, Institutional Division;
ALAN MITCHELL, Corrections Officer; JACK B. PURSLEY, Corrections
Officer; JAMES MICHAEL WILSON; B.S. HARTNET; S.O. WOODS,
Director of the Bureau of Classification,

                                        Defendants-Appellees.
----------------------------------------------------------

LUCIEN MARSHALL PHILLIPS; ET AL.,
                                          Plaintiffs,

JUAN RODOLFO ENRIQUEZ,
                                          Plaintiff-Appellant,

versus

W.J. ESTELLE, JR., Individually and in his
official capacity as director of the Texas
Department of Corrections; ET AL.,

                                          Defendants,
LESTER H. BEAIRD, Individually and in his official
capacity as Warden of the Darrington Prison,

                                        Defendant-Appellee.
-------------------------------------------------------------

JUAN RODOLFO ENRIQUEZ; ET AL.,

                                             Plaintiffs,

JUAN RODOLFO ENRIQUEZ,

                                             Plaintiff-Appellant,

versus

WILLIAM J. ESTELLE, JR, Director of Texas Department                  of
Corrections; JAMES MARVIN WINDHAM, Chairman of the Texas
Board of Corrections, Individually and in his official
capacity; H.H. COFFIELD, Former Chairman of the Texas Board
of Corrections, Individually and in his official capacity;
LESTER H. BEAIRD, Former Warden of the Darrington Unit,
Individually and in his official capacity; ALLEN MITCHELL,
Former Assistant Warden of the Darrington Unit, Individually
and in his official capacity,

                                             Defendants-Appellees.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
         USDC Nos. H-73-CV-900, H-73-CV-1004, & H-73-CV-1374
                         --------------------
                             June 12, 2000

Before POLITZ, WIENER, and STEWART, Circuit Judges.

PER CURIAM:*

     Plaintiff-Appellant    Juan   Rudolfo    Enriquez,    Texas    state

prisoner # 227122, appeals from the district court’s grant of

summary judgment to the defendants in three consolidated civil

rights cases.   He argues that the district court erred by granting


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                   2
the defendants’ motion for summary judgment without notice to

Enriquez on his claims of racial discrimination, denial of access

to the courts, and retaliation, and by determining that the claims

Enriquez added in his amended complaint in 1992, which had not been

asserted in his original complaint in 1973, were barred by Texas’s

two-year statute of limitations.

     “This   court    has   strictly       enforced   the    ten   day   notice

requirement of Rule 56(c).”       Powell v. United States, 849 F.2d

1576, 1579 (5th Cir. 1988) (footnote omitted).              Even when there is

no notice to the nonmovant, however, summary judgment will be

considered harmless if the nonmovant has no additional evidence or

if all of the nonmovant’s additional evidence is reviewed by the

appellate court and none of the evidence presents a genuine issue

of material fact.    Resolution Trust Corp. v. Sharif-Munir-Davidson

Dev. Corp., 992 F.2d 1398, 1403 n.7 (5th Cir. 1993).               As Enriquez

has failed to demonstrate the existence of a genuine issue of

material fact with regard to his claims of retaliation and denial

of access to the courts, the district court’s entry of summary

judgment without notice to Enriquez on these issues constituted

harmless error.      See id.   Further, the district court correctly

determined that Enriquez’s post-1973 claims were barred by Texas’s

two-year statute of limitations. See Rodriguez v. Holmes, 963 F.2d

799, 803 (5th Cir. 1992).

     The district court’s entry of summary judgment on Enriquez’s

racial discrimination claims without notice to Enriquez did not

constitute harmless error, however.          The district court’s grant of


                                       3
summary   judgment   to   the    defendants    on     Enriquez’s    racial

discrimination   claims   is   therefore   REVERSED    and   the   case   is

REMANDED to the district court for further proceedings.

     All outstanding motions are DENIED.

     AFFIRMED IN PART; REVERSED IN PART; MOTIONS DENIED.




                                   4